Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 1 of 9
    Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 2 of 9



                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS




DECLARATION OF OLENA SAVYTSKA IN SUPPORT OF EMERGENCY MOTION
                   FOR PROTECTIVE ORDER
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 3 of 9
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 4 of 9
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 5 of 9
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 6 of 9
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 7 of 9
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 8 of 9
Case 1:19-cv-10704-PBS Document 23-1 Filed 08/02/19 Page 9 of 9
